Citation Nr: 0509564	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-36 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for a waiver of recovery of overpayment 
of pension benefits in the calculated amount of $ 2,796.00 
was timely filed.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 decision of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO) Committee on 
Waivers and Compromises, that denied as untimely the 
veteran's request for waiver of indebtedness.


FINDINGS OF FACT

1.  The veteran was notified by letter dated April 28, 2003, 
that an overpayment of VA pension benefits had been created 
in the amount of $2,796.00, and the notice included 
information advising the veteran of his right to request 
waiver of recovery of the debt within 180 days.

2.  On November 6, 2003, the RO received from the veteran a 
request for a waiver of recovery of the overpayment amount.

3.  The veteran does not argue and the evidence does not show 
that the receipt of the overpayment notice was delayed by 
reason of VA or postal error or other reason beyond his 
control.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of pension benefits in the amount of $2,796.00 was not timely 
filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965(b) (2004).

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.

Because the notice of overpayment was issued after March 31, 
1983, the veteran had 180 days from the date of that notice 
in which to request a waiver of recovery of the debt.  With 
notice of indebtedness to the veteran dated April 28, 2003, 
his 180 days expired on October 28, 2003.  The waiver request 
was not received at the RO until November 6, 2003.  Clearly, 
the request for a waiver was received more than 180 days 
after the notification of overpayment.

There is a presumption of regularity that attaches to the 
administrative or governmental procedures of mailing notices.  
Jones v. West, 12 Vet. App. 98, 100 (1998).  Although this 
presumption may be rebutted by clear evidence to the 
contrary, the veteran has not submitted any such evidence.  
There is nothing in the claims folder to indicate that the 
notice was returned as undeliverable, and the veteran has not 
alleged or shown some postal error that resulted in non-
receipt or delayed receipt of the overpayment notice.  

The Board acknowledges that the claims folder does not 
contain a copy of the   notice of overpayment or the 
veteran's waiver request.  Nonetheless, the dates of these 
documents are well established throughout the RO's records 
and are not in dispute.  The veteran essentially acknowledges 
his request for waiver was received beyond the 180 day time 
limit; his only argument in this case is that he was not 
notified of the transfer of his claims file to the Waco RO, 
thereby delaying his response.  Such an argument does not 
alter the fact that he timely received the notice of 
overpayment and had 180 days to file his request for waiver 
to VA.  The only waiver request received by any regional 
office was the untimely November 6, 2003, request. 

Under these circumstances, the Board finds no reasonable 
basis upon which to conclude that the veteran's request for 
waiver of recovery of the overpayment at issue was timely 
received.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b). 
Accordingly, the Board must deny the appeal.

As a final matter, the Board notes that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations. However, the United States Court of Appeals for 
Veterans Claims has held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 


recovery of overpayment claims.  Barger v. Principi, 16 Vet. 
App. 132 (2002). 


ORDER

As a timely request for waiver of recovery of an overpayment 
of pension benefits in the amount of $2,796.00 was not 
submitted, the appeal is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


